Name: Council Regulation (EEC) No 3905/89 of 15 December 1989 opening and providing for the administration of autonomous Community tariff quotas for an agricultural and a chemical product (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 89 Official Journal of the European Communities No L 375/9 COUNCIL REGULATION (EEC) No 3905/89 of 15 December 1989 opening and providing for the administration of autonomous Community tariff quotas for an agricultural and a chemical product (1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, imports of the products concerned into all Member States until the quotas have been used up ; Whereas it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quotas may be carried out by one of its members, Whereas production in the Community of a certain agricultural and a certain chemical product is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas lower or zero duty Community tariff quotas should therefore be opened within the limits of appropriate volumes for a period covering the year 1990 ; whereas, in order not to upset the balance of the markets for these products, the volume of these Community tariff quotas should be set at provisional levels which cover immediate requirements ; whereas the setting of the quota volumes at this level does not rule out an adjustment during the year ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1990, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below. Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all Order No GN code(a) Description Amount of quota (in tonnes) Quota duty (%) 09.2719 Sour cherries (Prunus cerasus), marinated in alcohol, of a diameter not exceeding 18,9 mm, stoned, intended for the manufacture of chocolate products (') : ex 2008 60 19  with a sugar content exceeding 9 % but not exceeding 12 % by weight 1 , 2 000 10 + AGR ex 2008 60 39  with a sugar content not exceeding 9 % by weight  10 09.2739 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity of 4 X IO'^iV (4 centistokes) ( + /  10 %) at 100 °C and not more than 2 600 x lO^mV (2 600 centistokes) at  40 °C measured using the ASTM D 445 method and having a flash point of not lower than 205 ° C measured ulsing the ASTM D 92 method 100 0 (a) See Taric codes in Annex. (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Comunity provisions . No L 375/ 10 Official Journal of the European Communities 23 . 12 . 89 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents for a product covered by this Regulation a declaration for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the declaration is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawing, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants, pro rata. The Commission shall inform the Member States thereof. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1990 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1989 . For the Council The President H. CURIEN ANNEX Order No CN code Taric. 09.2719 ex 2008 60 19 * 20 ex 2008 60 39 * 20 09.2739 ex 3902 90 00 * 94